Title: To George Washington from Brigadier General Casimir Pulaski, 31 January 1778
From: Pulaski, Casimir
To: Washington, George



Sir
Trenton [N.J.] Jany 31st 1778.

I have the honer to inform your Exclly of three Troops of horse belonging to the state of New Jersy well accoutred & their horses in best order, & the Gentlm. are verry desirious to go down to the lines.
I received a letter from Major Jameson that the party of men now under the Command of Capt. Craig is to be releived, as I have send of all the Arms & accoutrements of the Cavalry to be repaired & the men are badly Clothed, should be Glad if your Excellency would write a few lines to Govonor Livington as the officers & Gentleman in the Different Troops are willing to take that duty for a few weeks, which would recruite the men & horses now on Command Verry mush.
I must not omit mentioning a Circumstance, thoug. of the most Trivial nature, yet a little embarrasses me, A waggoner belonging to the Brigade on honest inoffensive Countryman, having undisignedly taken a mainger from the Stable of (one Clumn) to feed his horses, the latter maliciously, without informing me of the matter, took a writ against the waggoner & put him in Jail, by which means his Team was neglected the Gears lost, on being informed of the affair, I took the waggoner into my Costody where he remains a prisoner—my Ignorance of the civil Law induced me to referr the matter till I could be further advised—I am with respect your Excellys Most obidt Humbl. Servant

C. Pulaski, ⟨General⟩

